DETAILED ACTION
	This is a Notice of Allowance for application 16/638,994. Receipt of the amendments and arguments filed on 03/18/2021 is acknowledged.
Claims 1, 2, 4, 5, 8, 10, 12, and 14-27 are pending.
Claims 3, 6, 7, 9, 11, and 13 are cancelled.
Claims 1, 2, 4, 5, 8, 10, 12, and 14-27 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Blakely on 04/29/2021.
The application has been amended as follows: 

	Amend line 8 of claim 1 to define --third side having a second--;

	Amend lines 1-2 of claim 10 to define --wherein the first guide slot--;

	Amend claim 15 to define --The modular system according to claim 1, wherein 

	Amend claim 17 to define --The modular system according to claim 1, further comprising at least a first connecting element having a first section attached to guide of the second hollow post profile, and wherein the first pin holding fixture further comprises the second section of the first connecting element, and the second pin holding fixture further comprises the second section of the second connecting element; and,
at least a third connecting element having a first section attached to the first floor profile and a second section connected to and extending through the first slot guide of the first hollow post profile and a fourth connecting element having a first section attached to the second floor profile and a second section connected to and extending through the second slot guide of the second hollow post profile, and wherein the first pin holding fixture further comprises the second section of the third connecting element, and the second pin holding fixture further comprises the second section of the fourth connecting element.--;

at least a first hollow post profile with a plurality of sides comprising
at least a second hollow post profile with a plurality of sides comprising 
a module connector for connecting the first and second modular units, the module connector has a first connecting pin for insertion into the first hollow post profile, a second connecting pin for insertion into the second hollow post profile, and a supporting element on which the first and the second connecting pins are arranged;
a first pin holder to engage the first connecting pin wherein the first pin holder is defined by the first and second sides of the first hollow post profile; and
a second pin holder to engage the second connecting pin wherein the second pin holder is defined by the first and second sides of the second hollow post profile.--.


Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 10, 12, and 14-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Heather et al. (U.S. Publication 2007/0271857) disclose a modular system for creating a structure comprising of modular units which include frame profiles that are attached to one another at their corners using a connector #81 for connecting the modular units to one another, where the connector comprises of a first pin #83B and a second pin #83D for attachment into respective holding fixtures of the modular units. However, Heather et al. disclose the pin holding fixtures comprise of corner castings #21, which are attached to the post profiles of the frames. The claims have been currently amended to define that the pin holding fixtures are defined by first and second sides of the post profile and thus such corner castings of Heather et al. cannot be interpreted to meet such limitations as defined since the corner castings are instead attached to all four sides of the post profile and thus are not defined by the first and second sides. Furthermore, it would be impermissible hindsight to modify the invention of Heather et al. such that the first and second sides define the pin holding fixtures as presently defined. 
Similarly, DiMartino, Sr. (U.S. Patent 4,599,829) discloses modular container units used to form a building structure when such units are connected to one another using a connector. Though, DiMartino, Sr. discloses the post profiles are L-shaped with first and second sides that meet at a common edge, the corner fittings #67 cannot be considered defined by the first and second sides so as to form pin holding fixtures as defined since the fittings comprise of four sides and a top plate with an opening and since the fittings are attached to the floor and ceiling profiles of the container and thus it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to modify the invention of DiMartino, Sr. to meet each and every feature of the claimed invention. Furthermore, such L-shaped profiles of the prior art cannot be considered hollow profiles as understood in the art.
The pin holding fixtures of Antoniou (U.S. Patent 3,824,750) are formed by the edges of all four sides of the post profile and thus it would be impermissible hindsight, as well as render the invention inoperable for its intended purpose, if one were to modify the invention of Antoniou to meet each and every feature of the claimed invention.
As a note, the limitations of claim 24 were modified with respect to the “first/second pin holding fixture” as solely comprising the first and second sides of a respective hollow post profile since the specification and previous claims define that such holding fixtures are to also comprise the second section of a respective connecting element and thus the limitations were amended to refer to the receptacle #55 as depicted in the drawings and not the entire fixture which includes the receptacle #55 as well as the mechanical fastener #72 and receiving holes within the respective elements of the assembly to secure such a pin to the post profile.
Furthermore, claim 17 was amended above to overcome double patenting issues with claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635